Title: From Thomas Jefferson to John Vaughan, 14 January 1802
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Washington Jan. 14. 1802.
          
          In answer to your favor of Dec. 29. it is not in my power to inform you as to the existence or title of the several literary societies you therein mention; but we have Consuls in every country of Europe almost, and through them I can transmit packages for any literary institution, leaving to them to superscribe the proper address. if you approve of this, and will send me a list of the packages and institutions about which you are at a loss, I will write letters to the most convenient Consuls, which being returned to you, you can make up the packages to accompany each letter, and be more likely to find a passage by a vessel from Philadelphia than there would be from this place, were they to come here. I shall be happy in being thus good for something to the society. Accept my respects and best wishes.
          
            Th: Jefferson
          
        